Citation Nr: 0417562	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-31 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to December 1984.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Records show the 
appellant failed to appear, without indication of cause, for 
a scheduled Board hearing in May 2004.  Therefore, his 
request for a personal hearing must be considered as having 
been withdrawn.  See 38 C.F.R. § 20.702 (2003).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became 
law.  Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA as it applies to his present appeal by correspondence 
dated in June 2002.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2003).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  See 38 C.F.R 
3.159(c)(4).  

In this case, service medical records show the veteran was 
referred for psychiatric evaluation for possible psychosis 
versus manipulation or drug use in November 1982.  Although 
the examiner's impression at that time was no psychiatric 
disorder, the veteran contends the report indicates symptom 
manifestations of his subsequently diagnosed paranoid 
schizophrenia.  Post-service VA treatment records include 
diagnoses of paranoid schizophrenia; however, no opinion as 
to etiology was provided.  Therefore, the Board finds 
additional development is required prior to appellate review.

In addition, correspondence dated in January 2002 shows the 
veteran is presently in receipt of monthly Social Security 
Administration (SSA) disability benefits.  There is no 
evidence that any efforts have been made to obtain any 
pertinent SSA records.  Therefore, the Board finds any 
available medical records associated with the veteran's SSA 
disability claim should be obtained prior to review of the 
issue on appeal.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
`satisfied.  

2.  The RO should obtain the records 
associated with the veteran's claim for 
SSA benefits.

3.  The veteran should be scheduled for a 
psychiatric examination.  The claims 
folder must be available to the examiner.  
Additional tests or studies should be 
performed as necessary.  The examiner 
should review pertinent information in 
the claims folder, to include service 
records which reflect that the veteran 
was referred for psychiatric evaluation 
in 1982, and provide an opinion as to 
whether any current psychiatric disorder 
began during the veteran's military 
service or was manifest within one year 
of service.  The examiner should 
reconcile any opinions given with the 
other evidence of record and provide a 
complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

